Exhibit 10.9

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED

MASTER REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Master
Revolving Credit Agreement is made as of November 10, 2009 by and among Navistar
Financial Securities Corporation, a Delaware corporation (“NFSC”), and Navistar
Financial Corporation, a Delaware corporation (“Navistar Financial”).

NFSC, as borrower, and Navistar Financial, as lender, are parties to an Amended
and Restated Master Revolving Credit Agreement, dated as of June 8, 1995 (as
amended, the “Master Revolving Credit Agreement”). NFSC and NFC have agreed to
amend the Master Revolving Credit Agreement in the manner set forth herein.
Capitalized terms used herein but not otherwise defined have the meanings set
forth in the Master Revolving Credit Agreement.

 

1. Amendment to Section 1. The second proviso of Section 1 of the Master
Revolving Credit Agreement shall be deleted in its entirety and replaced with
the following:

“; provided that, after giving effect to, and to the extent of, the incurrence
of a Master Loan under this paragraph 1, (x) NFSC’s shareholder’s equity shall
equal at least 15% of the aggregate principal balance of Dealer Notes in the
Master Trust and the aggregate principal amount of funds on deposit in the
Excess Funding Account (as defined in the Pooling and Servicing Agreement) as of
the close of business on the preceding Business Day (or such lesser amount for
which the Rating Agency Condition (as defined in the Pooling and Servicing
Agreement) is satisfied) and (y) NFSC’s shareholder’s equity (consisting solely
for purposes of this clause (y) of contributions to capital of cash or Dealer
Notes and cash earnings) shall equal at least $1,000,000 (or such lesser amount
for which the Rating Agency Condition is satisfied)”

 

2. Miscellaneous. This Amendment, and all questions relating to their validity,
interpretations, performance and enforcement, shall be governed and construed in
accordance with the substantive laws of the State of Illinois, without giving
effect to the choice of law principles of such State. This Amendment may be
executed in counterparts each of which shall be deemed an original as against
any party whose signature appears thereon, and of which shall together
constitute one and the same instrument. This Amendment shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of the parties hereto. The provisions of this Amendment shall be
deemed to be incorporated in, and made a part of, the Master Revolving Credit
Agreement; and the Master Revolving Credit Agreement, as amended by this
Amendment, shall be read, taken and construed as one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Amended and Restated Master Revolving Credit Agreement to be duly executed by
their respective officers as of the date first written above.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer  
and Treasurer NAVISTAR FINANCIAL CORPORATION By:  

/s/ William V. McMenamin

Name:   William V. McMenamin Title:   Vice President, Chief Financial Officer
and Treasurer

 

2